                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:21-CV-136-D



WIDTNEY O'TOOLE,                                 )
                                                 )
                               Plaintiff,        )
                                                 )
                     v.                          )                       ORDER
                                                 )
SCOTT SABATINO, individually and in his )
official capacity as the Director of Johnston )
County Social Services, et al.,               )
                                                 )
                               Defendants.       )


        For the reasons stated in defendants' memorandum of law in support of their motion to

dismiss [D.E. 12], defendants are entitled to qualified immunity concerning the due process claims

against them in their individual capacities. See id. at 6-15. Moreover, plaintiff's civil conspiracy

claim fails due to the intracorporate conspiracy doctrine. See id. at 15-17. Plaintiff's failure to

implement appropriate policies, customs, and practices claim fails under Monell v. Department of

Social Services ofNew York, 436 U.S. 658,691 (1978), and its progeny. See [D.E. 12] 17-20.

Finally, plaintiff's First Amendment claim fails for the same reasons that her due process claims fail.

See id. at 20. Accordingly, the court GRANTS defendants' motion to dismiss [D.E. 11] and

DISMISSES plaintiff's complaint WITH PREJUDICE.

       SO ORDERED. This _L( day of June 2021.




                                                           ~SC.DEVER ID
                                                           United States District Judge




            Case 5:21-cv-00136-D Document 15 Filed 06/15/21 Page 1 of 1
